qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index nos legend washington dc person to contact victoria j driscoll id no telephone number refer reply to cc ita - plr-125983-00 date date a residence trust dear this letter responds to the request for a ruling dated date as supplemented by additional information submitted on date and additional analysis submitted on date issue may an income_tax return for a’s tax_year be filed now with an election to exclude gain on the sale of a principal_residence under sec_121 of the internal_revenue_code as in effect in conclusion an income_tax return for a’s tax_year may be filed now with an election to exclude gain on the sale of a principal_residence under sec_121 as in effect in facts a and her husband owned and resided at the residence for almost years until a’s husband died in date in date a established the trust and conveyed the residence to the trust in date the trust sold the residence to a third party for an amount less than dollar_figure a wa sec_79 years old at the time of the sale no income_tax return was filed for a for a’s support came from social_security and distributions from the trust plr-125983-00 the trust provides that during the life of a the trustee shall pay to or apply for the benefit of a all of the net_income from the trust estate the trust further provides that the trustee may distribute principal for the benefit of a without the approval or consent of an adverse_party all funds distributed from the trust during the life of a were for a’s benefit law and analysis sec_671 provides in part that when a grantor is treated as the owner of a_trust the grantor shall be taxable on the income of the trust sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor based on the facts submitted and the representations made we conclude that under sec_677 the trust was a grantor_trust during the life of a accordingly for federal_income_tax purposes a is treated as the owner of the residence when it was sold in and is taxable on the gain on the sale of the residence unless the exclusion under sec_121 applies in sec_121 allowed a taxpayer to elect a one-time exclusion of up to dollar_figure of gain on the sale of property if the taxpayer was age or older and had owned and used the property as a principal_residence for three years during the five-year period ending on the date of the sale the letter_ruling request represents that a met the age ownership and use requirements of sec_121 and that the gain on the sale of the residence was less than dollar_figure the issue raised in the letter_ruling request is whether an income_tax return may be filed now for a with an election to exclude gain on the sale of the residence as no income_tax return was filed for a for in sec_121 provided in part that the election may be made at any time before the expiration of the period for making a claim for credit or refund of the tax_imposed_by_chapter_1 of the code for the taxable_year in which the sale occurs section b of the income_tax regulations further provided in part that the election shall be made in a statement signed by the taxpayer and attached to the taxpayer’s income_tax return when filed for the taxable_year during which the sale occurs sec_6511 provides the general_rule that a claim for credit or refund of an overpayment of any_tax shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires later or if no return was filed by the taxpayer within years from the time the tax was paid plr-125983-00 a did not file a tax_return for and has not paid any_tax for that year therefore the period for making a claim for credit or refund of income_tax for has not expired and an income_tax return for a’s tax_year may be filed now with an election to exclude the gain on the sale of the residence under sec_121 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by george baker assistant to branch chief branch cc director compliance w cp
